Name: 91/23/EEC: Commission Decision of 18 December 1990 on applications for assistance from the European Communities concerning exceptional financial support for Greece in the social field submitted by Greece (1990) (only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy
 Date Published: 1991-01-18

 Avis juridique important|31991D002391/23/EEC: Commission Decision of 18 December 1990 on applications for assistance from the European Communities concerning exceptional financial support for Greece in the social field submitted by Greece (1990) (only the Greek text is authentic) Official Journal L 013 , 18/01/1991 P. 0023 - 0024COMMISSION DECISION of 18 December 1990 on applications for assistance from the European Communities concerning exceptional financial support for Greece in the social field submitted by Greece (1990) (Only the Greek text is authentic) (91/23/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 815/84 of 26 March 1984 on exceptional financial support in favour of Greece in the social field (1), as amended by Regulation (EEC) No 4130/88 (2), and in particular Article 7 thereof, Whereas Greece has submitted, in accordance with Article 6 (1) of Regulation (EEC) No 815/84, applications for financial support to the Commission for the financial year 1990; Whereas all the necessary conditions for the grant of aid are fulfilled; Whereas particulars of the individual projects to which this Decision applies are contained in the Annex hereto; Whereas this Decision is in accordance with the opinion of the Committee set up by Article 10 of Regulation (EEC) No 815/84, HAS ADOPTED THIS DECISION: Article 1 The amount of aid agreed for each project as well as certain amendments to previous Decisions are given in the Annex to this Decision. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 18 December 1990. For the Commission Vasso PAPANDREOU Member of the Commission (1) OJ No L 88, 31. 3. 1984, p. 1. (2) OJ No L 362, 30. 12. 1988, p. 1. ANNEX Application No Beneficiary Planned starting date Duration in months Amount agreed in ecus (1) A. Training centres 8159001/02 A OAED (Manpower Employment Organisation) 1. 11. 1990 12 94 132 8159001/03 A OAED (Manpower Employment Organisation) 1. 1. 1990 12 26 895 8159001/04 A OAED (Manpower Employment Organisation) 1. 1. 1990 18 317 359 8159003 A Elkepa 1. 10. 1990 12 403 423 8159004/01 A Eommex 1. 1. 1990 12 403 423 8159006/002 A Ministry of Health 1. 7. 1990 12 98 166 8159007/01 A Ministry of Merchant Navy 1. 1. 1990 12 40 342 8159008/02 A Ministry of Agriculture 1. 9. 1990 27 188 264 8159009/01 A OTE (Greek Telecommunication Organization) 1. 7. 1990 12 537 897 8159011/A Agrarian Bank of Greece 1. 1. 1990 12 1 882 640 8159013/A OSE (Greek Railways Organization) 1. 1. 1990 12 54 798 Total 4 047 339 B. Rehabilitation Centres 8159001/B Ministry of Health - Leros 1. 11. 1990 24 4 638 182 (1) ECU 1 = Dr 204,5. Amendments to previous Decisions pursuant to Regulation (EEC) No 815/84 Commission Decision Project No Duration Extension of the duration requested 85/70/EEC/21. 12. 1984 8158401/02 A 1. 1. 1984 - 30. 6. 1989 31. 10. 1990 85/633/EEC/19. 12. 1985 8158501/03 A 1. 10. 1985 - 31. 12. 1989 30. 6. 1990 85/633/EEC/19. 12. 1985 8158501/04 A 1. 10. 1985 - 31. 12. 1989 31. 3. 1990 85/633/EEC/19. 12. 1985 8158501/05 A 1. 10. 1985 - 30. 6. 1989 31. 12. 1989 85/633/EEC/19. 12. 1985 8158509/02 A 1. 1. 1984 - 30. 6. 1989 31. 8. 1990 87/108/EEC/22. 12. 1986 8158606/06 A 1. 6. 1986 - 31. 12. 1988 31. 12. 1990 87/108/EEC/22. 12. 1986 8158615 A 1. 1. 1986 - 31. 12. 1988 1. 10. 1990 88/91/EEC/22. 12. 1987 81587001/010 1. 3. 1987 - 31. 12. 1988 31. 12. 1991 88/91/EEC/22. 12. 1987 8158703 A 1. 1. 1987 - 31. 10. 1989 31. 12. 1989 88/91/EEC/22. 12. 1987 8158704 A 1. 1. 1987 - 30. 5. 1989 31. 12. 1990 88/91/EEC/22. 12. 1987 8158706/01 A 1. 1. 1987 - 30. 3. 1990 30. 3. 1991 88/91/EEC/22. 12. 1987 8158706/03 A 1. 6. 1987 - 31. 12. 1989 31. 12. 1990 89/73/EEC/21. 12. 1988 8158801/05 A 1. 1. 1988 - 30. 6. 1989 31. 12. 1991 89/73/EEC/21. 12. 1988 8158803 A 1. 8. 1988 - 31. 12. 1989 31. 10. 1990 89/73/EEC/21. 12. 1988 8158806/01 A 1. 11. 1988 - 31. 10. 1989 31. 10. 1990 89/73/EEC/21. 12. 1988 8158813 A 1. 1. 1988 - 31. 12. 1988 31. 3. 1990 89/73/EEC/21. 12. 1988 8158814 A 1. 1. 1988 - 30. 6. 1989 31. 5. 1991 90/50/EEC/26. 1. 1990 8158902/07 A 1. 1. 1989 - 31. 12. 1989 30. 6. 1991 90/50/EEC/26. 1. 1990 8158902/11 A 1. 7. 1989 - 10. 7. 1990 30. 6. 1991